       Case 1:18-cv-03144-ELR Document 22 Filed 06/03/19 Page 1 of 4



              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

                                            )
Paulette E. Rakestraw, on behalf of         )
herself and all persons similarly situated, )
                                            )
       Plaintiff,                           )
                                            ) CIVIL ACTION FILE
v.                                          )
                                            ) NO. 1:18-cv-03144-ELR-LTW
                                            )
Nationstar Mortgage, LLC.,                  )
                                            )
       Defendant.                           )
                                            )


            MOTION FOR LEAVE TO AMEND COMPLAINT

     COMES NOW, Plaintiff Paulette E. Rakestraw, by and through her attorney

of record, and files this Motion For Leave To Amend Class Action Complaint.

              ARGUMENT AND CITATION OF AUTHORITY

     This Court’s Report and Recommendation determined that Ms. Rakestraw’s

original complaint did “not provide enough detail about Nationstar’s responses.”

Report at p. 23. Accordingly, Plaintiff has filed this Motion For Leave To Amend

Complaint accompanied by a copy of the proposed Amended Complaint. This

amendment adds the factual details that the Report held were lacking and will

resolve the sole issue that the Report cites as the reason the original Complaint
        Case 1:18-cv-03144-ELR Document 22 Filed 06/03/19 Page 2 of 4



should be dismissed. These factual details are added to the Complaint in paragraphs

seven, eight, and nine. See Exhibit 1 (First Amended Class Action Complaint).

      The Federal Rules of Civil Procedure allow for liberal amendment of the

pleadings. Rule 15(a) states that a party can amend its pleading “by leave of court

. . . and leave shall be freely given when justice so requires.” Also Foman v. Davis,

371 U.S. 178, 182 (1962) (Rule 15(a) declares that leave to amend “shall be freely

given when justice so requires; this mandate is to be heeded”). In McKinley v.

Kaplan, 177 F.3d 1253 (11th Cir. 1999), the Eleventh Circuit laid out the standard

courts should use to determine whether to grant leave to amend. The Court stated:


      [i]n the absence of any apparent or declared reason – such as undue
      delay, bad faith or dilatory motive on the part of the movant, repeated
      failure to cure deficiencies by amendments previously allowed, undue
      prejudice to the opposing party by virtue of allowance of the
      amendment, futility of amendment, etc. – the leave sought should, as
      the rules require, be “freely given.”


177 F.3d at 1258 (quoting Foman, 371 U.S. at 182).

      In the present case the amendment is being timely sought as a result of the

pleading deficiencies identified in the Report issued just last Wednesday. Ms.

Rakestraw’s sole motivation is to correct those deficiencies as quickly as possible.

There is no undue prejudice to Nationstar because it has long been aware of these

facts that have now been added to the pleading.



                                         2
        Case 1:18-cv-03144-ELR Document 22 Filed 06/03/19 Page 3 of 4



                                  CONCLUSION

      Because there is no improper motive on the part of Ms. Rakestraw, because

there is no undue prejudice to Defendant, and because of the Federal Rules’ liberal

allowance for amendment, this Court should allow the attached First Amended

Class Action Complaint.




      Submitted this 3rd day of June, 2019.



                                             BY: Wayne Charles, P.C.

                                             s/Wayne Charles
                                             Wayne Charles
                                               Georgia State Bar No. 515244

                                             WAYNE CHARLES, PC
                                             395 Highgrove Dr.
                                             Fayetteville, GA 30215
                                             (770) 241-8936
                                             (770) 460-0412 (fax)

                                             Attorney for named Plaintiff and the
                                             Class




                                         3
        Case 1:18-cv-03144-ELR Document 22 Filed 06/03/19 Page 4 of 4




       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      I hereby certify that I prepared the foregoing in Times New Roman, 14-point

font, as approved by Local Rule 5.1.

                                         s/Wayne Charles         s
                                         Wayne Charles




                         CERTIFICATE OF SERVICE

      I hereby certify that on June 3, 2019, I presented the foregoing to the Clerk

of Court for filing and uploading to the CM/ECF system, which will send a notice

to the counsel of record listed below:

                          Jarrod S. Mendel
                          McGuireWoods LLP
                          1230 Peachtree Street, NE
                          Promenade II, Suite 2100
                          Atlanta, Georgia 30309-3534
                          (404) 443-5713 (Telephone)
                          (404) 443-5773(Facsimile)
                          jmendel@mcguirewoods.com

                          Attorney for Defendant Nationstar Mortgage, LLC

      DATED this 3rd day of June, 2019.

                                         s/Wayne Charles s
                                         Wayne Charles




                                           4
